DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2021.
	Claims 1-22 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-22 are rejected under 35 U.S.C. 103 as obvious over McClenon (US Patent Application Publication 20187151) in view of Ullrich (US Patent 5,545,859).

As to Claims 1, 10-13, 18, and 19, McClenon discloses a protective headphone cover, comprising:
a cover member (20) adapted to interface with an outer side surface of a headphone, the cover member comprising a first edge (@22) and an opposing second edge (Examiner considers the second edge to be the portion of the cover member which is attached to the perimeter edge of the pad (114));

at least one inner panel (14) having a perimeter edge (at 42) attached to the second edge of the cover member and configured to interface with an inner side surface of the headphone (Fig 7).
However, McClenon does not disclose the elastic locking member being adhered to the first edge.
Ullrich teaches a similar headphone cover (10) having a cover member (12) and an elastic locking member (20) which can be heat sealed, sewn, or glued to the cover member (Col 3, Lines 20-25) such that the elastic locking member is attached to the inner edge of the expanding opening on inner and outer sides of the cover member (Fig 2).  In other words, Ullrich shows that the fastening method of sewing or adhering are equivalent within in the art.  Inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elastic locking member of McClenon to be adhered to the first edge as taught by Ullrich to secure the elastic locking member as this is merely an engineering design choice to one of ordinary skill producing expected and predictable results.

As to Claim 2-7 and 20-22, McClenon and Ullrich disclose the protective headphone cover of claim 1, wherein the cover member comprises an interface surface and an outer surface, the first edge of the cover member being defined between the interface surface and the outer surface, and wherein a first inner surface portion of the elastic locking member is attached to the interface surface of the cover 

[AltContent: arrow][AltContent: ][AltContent: textbox (Cover member)][AltContent: arrow][AltContent: textbox (Elastic locking member)]
    PNG
    media_image1.png
    81
    74
    media_image1.png
    Greyscale
 

As to Claim 8, McClenon discloses the protective headphone cover of claim 1, wherein the elastic locking member comprises a first end attachment section and a second end attachment section joined together (Fig 2).

As to Claim 9, McClenon discloses the protective headphone cover of claim 8, wherein the first end attachment section and the second end attachment section are overlapped to each other and adhered together via an adhesive (Fig 2).



As to Claim 15, McClenon discloses the protective headphone cover of claim 1, wherein the cover member and the at least one inner panel each comprise an elastic fabric material (Fig 3).

As to Claim 16, McClenon discloses the protective headphone cover of claim 1, wherein the at least one inner panel comprises a first inner panel and a second inner panel operable to form a dual- panel assembly (Fig 3), each of the first and second inner panels having an audio opening and a perimeter edge, the perimeter edges of each of the first and second inner panel being coupled to each other and attached to the second edge of the cover member (@30 as shown in fig 3; see also Examiner’s Figure below).

[AltContent: textbox (Second edge)][AltContent: textbox (Second inner panel)][AltContent: textbox (First inner panel)]
    PNG
    media_image2.png
    160
    174
    media_image2.png
    Greyscale




17 is rejected under 35 U.S.C. 103 as being unpatentable over McClenon in view of Ullrich as applied to claims 1-16 and 18-23 above, and further in view of Yu et al (Korean Patent Document 101501942).
McClenon and Ullrich disclose the protective headphone cover significantly as claimed, but do not disclose further comprising an edge joining member securing together third and fourth edges of the cover member, the edge joining member comprising an adhesive layer.
Yu et al teach a similar cover member (10) for an audio device having third and fourth edges joined together (at 11) by adhesive (‘Heat fusion’; Fig 5) which allows the cover to be placed over the member to which it is to cover while maintaining a strong elastic force of the elastic band.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cover of McClenon to have third and fourth edges joined together as taught by Yu et al to establish a strong elastic force for the cover member. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,448,145 in view of Ullrich.
The aforementioned patents claim all of the patentable features of the instant application but do not disclose the elastic locking member being adhered to the first edge.
Ullrich teaches a similar headphone cover (10) having a cover member (12) and an elastic locking member (20) which can be heat sealed, sewn, or glued to the cover member (Col 3, Lines 20-25) In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elastic locking member of the patent to be adhered to the first edge as taught by Ullrich to secure the elastic locking member as this is merely an engineering design choice to one of ordinary skill producing expected and predictable results.

 
Conclusion
The prior art made of record and not relied upon, such as US Patent Documents 20160337738, 20040099666, 20020146115, 6980666, and 5269314 which show similar covers for audio devices, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        6/4/2021